Dismiss and Opinion Filed April 6, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01017-CV

                   WESTMERE CAPITAL LLC, Appellant

                                         V.

                C. JOSEPH GAMPPER, AL KARMALI, AND
               CJG DEVELOPMENT GROUP, LLC, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-15717

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                           Opinion by Justice Molberg
      Appellant has filed a petition for permissive appeal by which it seeks to appeal

the trial court’s interlocutory partial summary judgment finding a non-judicial

foreclosure sale it held was not valid under Texas Property Code section 51.002. See

TEX. PROP. CODE ANN. § 51.002 (setting forth requirements for sale of real property

under contract lien); TEX. R. APP. P. 28.3 (concerning permissive appeals). After

considering the petition and response, we deny the petition and dismiss the appeal
for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Gulf Coast Asphalt Co., L.L.C.

v. Lloyd, 457 S.W.3d 539, 545 (Tex. App.—Houston [14th Dist.] 2015, no pet.).



                                           /Ken Molberg//
211017f.p05                                KEN MOLBERG
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WESTMERE CAPITAL LLC,                         On Appeal from the 134th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. DC-20-15717.
No. 05-21-01017-CV          V.                Opinion delivered by Justice
                                              Molberg, Chief Justice Burns and
C. JOSEPH GAMPPER, AL                         Justice Smith participating.
KARMALI, AND CJG
DEVELOPMENT GROUP, LLC,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

     We ORDER that appellees C. Joseph Gampper, Al Karmali, and CJG
Development Group, LLC recover their costs, if any, of this appeal from appellant
Westmere Capital LLC.


Judgment entered this 6th day of April, 2022.




                                        –3–